[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________              FILED
                                                     U.S. COURT OF APPEALS
                                No. 09-12346           ELEVENTH CIRCUIT
                                                          JANUARY 4, 2010
                            Non-Argument Calendar
                                                            JOHN P. LEY
                          ________________________
                                                           ACTING CLERK

                      D. C. Docket No. 09-60623-CV-WPD

DOUGLAS E. NALLS,


                                                          Plaintiff-Appellant,

                                     versus

STAR MOTORS, LLC,
d.b.a. Mercedes Benz of Fort Lauderdale,
PETER GEGAN,
Agent for Star Motors, LLC,
RALPH MESA,
Agent for Star Motors, LLC,
JOHN CROCETTI,
Agent for Star Motors, LLC,
JAMES BENDER, Manager,
Agent for Star Motors, LLC,


                                                     Defendants-Appellees.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________
                                 (January 4, 2010)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Douglas E. Nalls appeals the sua sponte dismissal of his pro se breach-of-

contract suit. After a careful review of the record, we conclude that the district

court did not abuse its discretion in dismissing the complaint as frivolous under 28

U.S.C. § 1915(e)(2)(B)(i). Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir.

2008); Bilal v. Driver, 251 F.3d 1346, 1349–50 (11th Cir. 2001). Moreover, we

note separately from the pleadings that the defendant STAR MOTORS, LLC is a

Delaware corporation with its principal place of business in Florida, and is likely a

citizen of Florida for purposes of diversity jurisdiction. Therefore, we doubt that

the district court was vested with subject-matter jurisdiction to hear this case

because of a lack of diversity between the parties. See 28 U.S.C. § 1332(a)(1), -

(c)(1); MacGinnitie v. Hobbs Group, LLC, 420 F.3d 1234, 1239 (11th Cir. 2005);

see also Nalls v. Mercedes Benz of Fort Lauderdale, No. 06-60081-CIV-COHN,

2008 U.S. Dist. LEXIS 26157, at *1 (S.D. Fla. Apr. 1, 2008).

      AFFIRMED.

                                           2